Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the amendment filed 6/7/2021.  Applicant has amended claims 1, 5-6, 8-11, 15-16, 18-20, cancelled claims 2-4, 7, 12-14 and 17 and added new claims 25-27.  Accordingly, claims 1, 5-6, 8-11, 15-16 and 18-27 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8-11, 15-16 and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 5-6, 8-11, 15-16 and 18-27 are directed to the abstract idea of determine that a payment account has been disabled because of fraud, transmit request to enable disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response and  approving transaction in response to received request, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 11 and 20 recite, in part, a system/method/medium, for performing the steps of determine that a payment account has been disabled because of fraud or potential fraud on the account; generating data and display status icon, passively retrieving location data from geolocation system on activation; transmit a request to temporarily enable the payment account for use in a transaction along with the location data; receive the request based on user’s selection to temporarily enable the payment account for use in a transaction, the request including location data; generate a temporary transaction rule, the temporary transactional rule defining a duration of time and a location radius in which a transaction 




The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of using “memory devices” to perform the storing step, using “one or more processors” to perform the determining, generating, displaying, transmitting, receiving, determining, associating, modifying and transmitting steps and using “graphical user interface in a mobile device” to display data and passively retrieve data from location system amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Even though the claims recite a “selection mechanism” programmed to trigger mobile device to retrieve data, the claims are not focused on any specific improvement- a particular selection technique- in how computers could carry out one of their basic functions of selecting data.  Accordingly to the Specification (see at least paragraph 0131), the “selection mechanism” may include any method for capturing user interaction and the examples provided (buttons, check boxes, radial, text boxes, text areas, input boxes) are selection mechanisms 
Claims 1, 5-6, 8-11, 15-16 and 18-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.

	Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: WIESMAN et al. (US 2014/02794594 A1).

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) the amended claims do not recite Certain Methods of Organizing Human Activity 2) the system requires specifically programmed graphical interfaces to transmit data for enabling payment account 3) selection mechanism is programmed to passively retrieve data on activation which improves existing technology 4) the status icons are programmed in a specific way which integrate exception into practical application.  The Examiner disagrees.  In response to applicant’s argument that the claims are not directed to abstract idea, it is noted that the claims describe the concept of determine that a payment account has been disabled because of fraud, transmit request to enable disabled account for use in transaction, associating transaction rules with payment account, transmit authorization response and approving transaction in response to received request, which is directed to abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice: mitigating risk; commercial or legal interactions; sales . 
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695